                 IN THE UNITED STATES DISTRCIT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

VINCE NICOLAS VAN VLECK, individually,
VINCE NICOLAS VAN VLECK, in a
representative capacity on behalf of
similarly situated persons,
                                     Case No. 20-cv-11635-SDD-EAS
              Plaintiff,
                                     Hon. Stephanie Dawkins Davis
      v.

LEIKIN, INGBER & WINTERS, P.C.,
d/b/a INGBER & WINTERS, P.C.,

               Defendant.

              PLAINTIFF’S SUPPLEMENTAL BRIEF
       PURSUANT TO THE COURT’S FEBRUARY 24, 2021 ORDER

      The Court has asked for supplemental briefing on, “whether each violation of

the FDCPA alleged in the complaint constitutes a violation of plaintiff’s procedural

or substantive rights under the statute”. The claims here are “substantive”. “The

Fair Debt Collection Practices Act, 91 Stat. 874, 15 U.S.C. §1692 et seq. (FDCPA

or Act), aims to eliminate ‘abusive debt collection practices.’ §1692(a)-(d). To that

end, the Act imposes various procedural and substantive obligations on debt

collectors.”     Sheriff v. Gillie, 136 S. Ct. 1594, 1597-1598 (2016).      Under a

“procedural” or “substantive” rights rubric, the claims brought under 15 U.S.C. §§

1692c(a), c(a)(1), 1692d, d(1), 1692e, e(2)(A), are all “substantive” in nature, see

Gillie, 136 S. Ct. at 1598 (citing 15 U.S.C. §1692d; §1692e; §1692g(a)), not
“procedural” in nature. See id. (citing the threshold question of whether an entity is

a “debt collector” under 15 U.S.C. §1692a(6)(C)).

      Other case law holds supports the finding that all claims asserted here are

“substantive” in nature. Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029,

1038 (2019); Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich, L.P.A., 559 U.S.

573, 599, 130 S. Ct. 1605, 1622 (2010); Glazer v. Chase Home Fin. LLC, 704 F.3d

453, 461 (6th Cir. 2013) overruled, in part, on other grounds Obduskey v. McCarthy

& Holthus LLP, 139 S. Ct. 1029 (2019) (“the Act’s substantive provisions indicate

that debt collection is performed through either ‘communication,’ id. § 1692c,

‘conduct,’ id. § 1692d, or ‘means,’ id. §§ 1692e, 1692f”); Johnson v. Riddle, 305

F.3d 1107, 1117 (10th Cir. 2002) (“The substantive heart of the FDCPA lies in three

broad prohibitions. . . . § 1692d. . . . § 1692e. . . § 1692f.”) see also Abraham v.

Ocwen Loan Servicing, LLC, 321 F.R.D. 125, 178 n.30 (E.D. Pa. 2017) (“The

substantive provisions of FDCPA apply to ‘debt collectors.’ See, e.g., 15 U.S.C. §

1692c(a) . . . § 1692e”).

      Until recently, the Sixth Circuit’s case law has been consistent and clear that

Congress’ enactment of the FDCPA’s consumer protection and debt collector

conduct prohibition provisions are “substantive” by their very nature:

      The FDCPA is an extraordinarily broad statute, crafted in response to
      what Congress perceived to be a widespread problem in debt collection
      practices, and must be construed accordingly. See Barany-Snyder v.
      Weiner, 539 F.3d 327, 333 (6th Cir. 2008); see also Stratton v. Portfolio

                                          2
      Recovery Assocs., LLC, 770 F.3d 443, 448 (6th Cir. 2014). The FDCPA
      aims ‘to eliminate abusive debt collection practices by debt collectors, to
      insure that those debt collectors who refrain from using abusive debt
      collection practices are not competitively disadvantaged, and to promote
      consistent State action to protect consumers against debt collection abuses.’
      15U.S.C.§1692(e); see id. §§ 1692(a)-(d).

      Cagayat v. United Collection Bureau, Inc, 952 F.3d 749, 753 (6th Cir. 2020).

      [T]he listed examples of illegal acts [in the FDCPA’s subsections] are just
      that—examples. See Currier, 762 F.3d at 536. Sections 1692e and 1692f
      ‘enable the courts, where appropriate, to proscribe other improper conduct
      which is not specifically addressed.’ S. Rep. 95-382, at 4.

      Stratton, 770 F.3d at 450.

      To achieve this broad remedial purpose, the statute makes violators of its
      provisions liable for actual damages, statutory damages, costs, and attorney’s
      fees. 15 U.S.C. § 1692k. * * * We must enforce this statute as Congress has
      written it.

      Frey v. Gangwish, 970 F.2d 1516, 1518, 1521 (6th Cir. 1992).

      The Court further requested to parties to address whether Buchholz forecloses

a finding that any of the FDCPA provisions in this case confer substantive rights, as

opposed to procedural rights. The answer is no.

      In Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 859 (6th Cir. 2020), the

term “procedural” was used in the context of, “[s]o if the plaintiff alleges a violation

of a procedural right that protects a concrete interest, the plaintiff ‘need not allege

any additional harm beyond the one Congress has identified’”, id. at 859 (quoting

Spoeko, 136 S. Ct. at 1550), but then later in the opinion stated, “Buchholz claims

that MNT’s alleged procedural violation caused a concrete—though intangible—

                                           3
injury. So we consider the two factors from Spokeo, congressional judgment and the

common law, to determine whether the procedural violation is cognizable.” Id. at

870.

       At first blush, the Buchholz Court appears to view all statutory prohibitions as

“procedural”, but the Court then indicated that a “procedural” violation can be

elevated to a “substantive” violation if the Court itself approves of Congress’

judgment in drafting the provision, or if the Court itself finds a “common law” basis

for Congress’ creation of the provision. See id. Notably, “[n]either the Supreme

Court nor the Sixth Circuit have defined the concepts of substantive and procedural

rights for purposes of standing doctrine.” Tucek v. Cadillac Accounts Receivable

Mgmt., No. 1:17-cv-14233, 2019 U.S. Dist. LEXIS 229048, at *18-19 (E.D. Mich.

Oct. 3, 2019) report and recommendation rejected on other grounds, 2020 U.S. Dist.

LEXIS 45182 (E.D. Mich. Mar. 16, 2020).

       The Buchholz Court did however identify what in its opinion would be some

“substantive” violations of the FDCPA, e.g. taking collection action when, “the

statute of limitations has expired, that res judicata precludes MNT from collecting

the debts, or even that MNT miscalculated the amounts he allegedly owes”.

Buchholz, 946 F.3d at 870. This methodology adopted by the Court in Buchholz,




                                           4
“we find ourselves, like we were in Hagy1, unable to identify any harm to come from

that violation”, id., thereby second guessing Congress, violates the separation of

powers doctrine, but nevertheless does not foreclose a District Court or future panels

from finding that some provisions of the FDCPA are “substantive” in nature.

       The Court also asked the parties to address whether if the Spokeo/Buchholz

standing framework is limited to procedural violations of the FDCPA and if so, how

that changes, if at all, the analysis of whether Plaintiff has Article III standing for

each of the statutory violations alleged.        The Spokeo/Buchholz analysis arguably

only applies to alleged “procedural” violations, not to alleged “substantive”

violations. See Coulter-Owens v. Time Inc., 695 F. App’x 117, 121 (6th Cir. 2017)

(unpublished) (“the violation at issue here is not a ‘bare procedural violation’; it is a

violation of the PPPA’s most basic substantive protection, the privacy in one’s

reading materials. Spokeo does not apply here.”). Because the claims asserted are all



1
  In Hagy v. Demers & Adams, 882 F.3d 616 (6th Cir. 2018), that plaintiff’s counsel
did not present the Court a rational for Congress enacting FDCPA § 1692e(11),
appears to originate from prior FTC enforcement actions against debt collectors who
used deceptive and unfair practices that concealed that they were debt collectors
using false statements to obtain information from the debtor. E.g. Mohr v. FTC,
272 F.2d 401 (9th Cir. 1959); e.g. Dejay Stores, Inc., v. FTC, 200 F.2d 865 (2d Cir.
1952); e.g. Rothschild v. FTC, 200 F.2d 39 (7th Cir. 1952). Hagy, like Buchholz, is
an example of why under the separation of powers doctrine, the Judiciary should not
second guess Congress, who has the benefit of committees and hearings, in enacting
legislation under their Article II powers, let alone leave it to the skill, or lack thereof,
of a plaintiff’s counsel to articulate Congress’ rationale in drafting the legislation.


                                             5
“substantive” in nature, encompassed by personal protections afforded to the

“consumer” under the FDCPA, Spokeo, and thus Buchholz, are inapplicable here.

Spokeo itself supports the holding in Coulter-Owens.

      In Spokeo, the Supreme Court remanded the case back to the Court of Appeals

to decide one of the two alleged violations, holding that:

      the Ninth Circuit failed to fully appreciate the distinction between
      concreteness and particularization, its standing analysis was incomplete. It did
      not address the question framed by our discussion, namely, whether the
      particular procedural violations alleged in this case entail a degree of risk
      sufficient to meet the concreteness requirement. [Spokeo, Inc. v. Robbins, __
      U.S. __; 136 S. Ct. 1540, 1550 (2016)].

       “Procedural” should be viewed as a non-substantive provision, which is

supported by the context of the usage of the term “procedural” in Spokeo:

      In the context of this particular case, these general principles tell us two things:
      On the one hand, Congress plainly sought to curb the dissemination of false
      information by adopting procedures designed to decrease that risk. On the
      other hand, Robins cannot satisfy the demands of Article III by alleging a bare
      procedural violation. A violation of one of the FCRA’s procedural
      requirements may result in no harm. For example, even if a consumer
      reporting agency fails to provide the required notice to a user of the agency’s
      consumer information, that information regardless may be entirely accurate.
      In addition, not all inaccuracies cause harm or present any material risk of
      harm. An example that comes readily to mind is an incorrect zip code. It is
      difficult to imagine how the dissemination of an incorrect zip code, without
      more, could work any concrete harm. [Id.]

      Justice Thomas’ concurrence noted the difference in the type of Robins’ two

claims finding: (1) No standing for Robins, “to sue Spokeo, in his own name, for

violations of the duties that Spokeo owes to the public collectively, absent some



                                           6
showing that he has suffered concrete and particular harm[,] for example, the

requirement to ‘post a toll-free telephone number on [Spokeo’s] website through

which consumers can request free annual file disclosures’”; and that (2):

      a remand is required because one claim in Robins’ complaint rests on a
      statutory provision that could arguably establish a private cause of action to
      vindicate the violation of a privately held right. Section 1681e(b) requires
      Spokeo to ‘follow reasonable procedures to assure maximum possible
      accuracy of the information concerning the individual about whom the report
      relates.’ §1681e(b) (emphasis added). If Congress has created a private duty
      owed personally to Robins to protect his information, then the violation of the
      legal duty suffices for Article III injury in fact. [Id. at 1553-1554 (Thomas, J.,
      concurring)].

      As such, Robbins’ first claim could be classified as “procedural” whereas the

second claim, could be classified as “substantive”. If the claims asserted here are

merely “procedural”, which they are not, then under “the two factors from Spokeo,

congressional judgment and the common law, to determine whether the procedural

violation is cognizable” analysis in Buchholz, 946 F.3d at 8702.

      The forgoing questions proposed by this Court do not change under two of

cases cited by the Court for the parties to consider; they support that Plaintiff’s

FDCPA claims are “substantive in nature.” Tucek, 2019 U.S. Dist. LEXIS 229048,


2
  After Buchholz, the Sixth Circuit in Donovan v. Firstcredit, Inc., 983 F.3d 246,
2020 U.S. App. LEXIS 39798 (6th Cir. 2020), found standing where the plaintiff
alleged a violation of a specific provision of the FDCPA, 15 U.S.C. § 1692f(8),
noting that the risk of harm associated with the alleged violation, “‘implicates a core
concern animating the FDCPA’”. Id. at * 7 (quoting Douglass v. Convergent
Outsourcing, 765 F.3d 299, 303 (3d Cir. 2014); citing Macy v. GC Servs. LP, 897
F.3d 747, 756 (6th Cir. 2018)).

                                          7
at *19 (“The FDCPA manifests a design to protect private rights in a substantive

manner. Cf. Spokeo, 136 S.Ct. at 1549. Congress memorialized its findings and

purposes in the statutory text.”); Griffin v. Bank of Am., N.A., 226 F. Supp. 3d 899,

903 (N.D. Ohio 2016) (“the privacy interest protected under the FCRA was a

substantive right”).

      Throndson v. Huntington Nat'l Bank, No. 2:19-cv-1789, 2020 U.S. Dist.

LEXIS 111060 (S.D. Ohio June 24, 2020), on the other hand, like Buchholz and

Hagy involved, “the Court perform[ing] its own analysis of the judgment of

Congress and historical practice to determine whether Plaintiff has raised a genuine

dispute of material fact that he has suffered an intangible, concrete harm.” Id. at *

14.   However under this rubric, standing can be found in this case as the claims

asserted are likewise supported by “a close relationship to a harm that has

traditionally been regarded as providing a basis for a lawsuit in English or American

courts”, “the law has long permitted recovery by certain tort victims even if their

harms may be difficult to prove or measure.” Spokeo, 136 S.Ct. at 1549 compare to

the allegations asserted of conduct akin to trespass and battery. Although the court

in Throndon arrived at the correct conclusion that the plaintiff had standing, the

methodology used was improper, in violation the separation of powers doctrine.

      Plaintiff suggests that the issue of Article III standing should be framed and

decided as a separation of powers question and is the proper vessel to reconcile the



                                         8
spectrum on standing within the Sixth Circuit case from Macy on one end, to Hagy/

Buchholz on the other. For more than three decades, Article III standing in consumer

protection cases, like the FDCPA, was not second guessed by the Judiciary when the

debt collector’s complained of conduct was directed at a consumer. Even those

judges who attacked with great vitriol FDCPA cases where no harm was alleged,

standing was not questioned. E.g. Frey, 970 F.2d at 1521-1522 (6th Cir. 1992)

(Suhrheinrich, J., dissenting). It was not until after Spokeo did federal courts begin

to refuse to exercise their Article III judicial power, due to a cribbed and erroneous

reading of standing doctrine, which then subverts Congress’s attempt to grant certain

statutory protections and private rights of action. In doing so, one branch of the

government is pulling back as to nullify the power of another.

      The federal courts have the judicial authority to hear a case and controversy

when a plaintiff brings a claim that alleges the conduct of the defendant had violated

Congress’ enumerated protections under an Act, protections that are owed to that

person personally, not to the general public at large, and in absence of actual

damages, redressability can be obtained from the availability of an award of statutory

damages. Notably, Congress when enacting the FDCPA expressly granted the

federal district courts federal question jurisdiction, “without regard to the amount in

controversy”. 15 U.S.C. § 1692k(d); see also 1692k(a)(2)(A); e.g. Pietrowski v.

Merchs. Med. Credit Corp., 256 F.R.D. 544, 551 (E.D. Mich. 2009) (“despite



                                          9
finding that Defendant had committed two violations of the FDCPA, the jury

ultimately awarded Plaintiff zero damages”). In contrast, if Congress does not want

the Judiciary to exercise any power over a matter, Congress is well equipped to say

so. E.g. Rranxburgaj v. Wolf, 825 F. App’x 278, 283 (6th Cir. 2020) (unpublished).

      As Justice Thomas stated in Spokeo, the separation-of-powers concerns are

“generally absent”, “when a private party seeks to enforce only his personal rights

against another private party.” Id. at 1551, 1553 (Thomas, J., concurring) (citation

omitted). Thus, the Judiciary should not substitute its opinion on whether it should

exercise its authority to hear such cases, as the separation of powers doctrine requires

the Judiciary to hear and rule on the merits of whether a defendant violated the

personal protections or prohibitions of an Act accordingly, and in an FDCPA case,

can do so “without regard to the amount in controversy”. 15 U.S.C. § 1692k(d).

      WHEREFORE the reasons stated herein and in Plaintiff’s Response in

Opposition, this Court should deny Defendant’s Rule 12(b)(1) motion to dismiss.

                                  Respectfully submitted,

                                 /s/ Curtis C. Warner
                                     Curtis C. Warner

Curtis C. Warner (P59915)                             B. Thomas Golden (P70822)
5 E. Market St.                                       GOLDEN LAW OFFICES, P.C.
Suite 250                                             318 E. Main St., Ste. L, P.O. Box 9
Corning, NY 14830                                     Lowell, MI 49331
(888) 551-8685 (TEL)                                  (616) 897-2900 (TEL)
cwarner@warner.legal                                  btg@bthomasgolden.com



                                          10
                          CERTIFICATE OF SERVICE

      I hereby certify that on March 4, 2021, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system that will send notification

of such filing to the attorneys of record:

Kathleen H. Klaus (P67207)
Jesse L. Roth (P78814)
MADDIN, HAUSER, ROTH & HELLER, P.C.
28400 Northwestern HWY, 2ND Floor
Southfield, MI 48034
(248) 359-7520 (TEL)
kklaus@maddinhauser.com
jroth@maddinhauser.com

                                  Respectfully submitted,
                                 /s/ Curtis C. Warner
                                     Curtis C. Warner

Curtis C. Warner (P59915)                          B. Thomas Golden (P70822)
5 E. Market St.                                    GOLDEN LAW OFFICES, P.C.
Suite 250                                          318 E. Main St., Ste. L, P.O. Box 9
Corning, NY 14830                                  Lowell, MI 49331
(888) 551-8685 (TEL)                               (616) 897-2900 (TEL)
cwarner@warner.legal                               btg@bthomasgolden.com




                                             11
